*108OPINION.
Seawell:
The petitioners admit that the issues now raised by them with respect to the constitutionality of section 280 of the Revenue Act of 1926 and proceedings thereunder have heretofore been considered by the Board in Henry Cappellini et al., 14 B. T. A. 1269, and many subsequent cases and decicled contrary to the contentions advanced by them. We are not persuaded that we should change the position previously taken on these questions. Cf. Routzahn v. Tyroler, 36 Fed. (2d) 208; 281 U. S. 734, and Phillips v. Commissioner, 42 Fed. (2d) 177.

Judgment will be entered for the respondent.